DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 17-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al PG PUB 2022/0078856 in view of WU PG PUB 2022/0046720.
Re Claims 1, 17, Jeon et al teaches in figure 23, a RAR for a two-step RA procedure that can have different formats, sizes or lengths (RAR type) [0308] wherein a Wireless device (UE) transmitting a preamble (a RA message), upon transmitting the preamble, the base station transmits a value of a RAR window (transmission parameter) [0309] for obtaining the PDCCH during the RAR window wherein the RAP is associated with a particular length (a RAR type).
Jeon et al fails to explicitly teach “the transmission parameter is used to differentiate among different RAR types”.  
However, WU teaches first and second RAR windows are associated with first RAR type/format and second RAR type format [0147 0157].  By combining the teachings, the different RAR length or types for the 2 step RA procedure can be mapped with different RAR window for monitoring for PDCCH communication.  One skilled in the art would have been motivated to be adaptive to different RAR type with different RAR windows to ensure successful reception of the PDCCH communication wherein the mapping of first RAR type with different RAR windows would have differentiated the RAR windows (transmission parameter) among the different RAR types.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 18, Jeon et al teaches in figure 23, based on the successful RAR obtaining the PDSCH scheduled by the PDCCH communication [0323-0324] wherein when the RAR is not successful, the PDSCH would have be refrained when the RAR is received during the RAR window (the transmission parameter) for obtaining the PDDCH communication.
Re Claims 3, 4, 19, Jeon et al further teaches figure 22A where different RAR indicating a one or more RAR types/length [0308] associated with different RAR window lengths are multiplexed (concurrently) based on the transmitted preamble (the random access message) [0309].
Re Claims 5, 20, 21, Jeon et al teaches the base station attaches one or more CRC parity bit (mask) for triggering PDCCH reception [0206-0207].
Re Claim 6, Jeon et al teaches using the RAR window (transmission parameter) for obtaining the PDCCH wherein the wireless device performs CRC parity bits (masked) for detecting transmission errors (to perform a CRC) in the PDCCH communication [0206].
Re Claims 9-11, 24-26, Jeon et al further teaches the wireless terminal receiving configuration parameters of one (first) or more (second) CORESET and one (search space) or more (second) search spaces associated with PDCCH communication(s) [0212-0213 also See figure 23] associated with one RAR type (first) or more multiplexed RAR types (second RAR type).
Re Claims 12, 27, Jeon et al teaches the RAR window (the transmission parameter) can be configured in OFDM communication scheme (transmission scheme) for differentiating between different RAR types.
Allowable Subject Matter
Claims 13-16, 28-30 are allowed.
Claims 7, 8, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 7, 22, prior art fails to teach configuration information that indicates a first set and second set of CRC masks for PDCCH communications that schedule RAR types as claimed.
Re Claims 13 and 28, prior art fails to teach the LSB of SFN to identify the RAR type scheduled by a PDCCH as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472